Citation Nr: 0003287	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-10 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1976 to June 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) St. Louis Regional 
Office (RO) November 1994 rating decision which denied, inter 
alia, service connection for a heart disorder.  The veteran 
has relocated to Texas, and the Houston RO now has 
jurisdiction over this claim.

The claims folder reveals that, by August 1991 rating 
decision, the RO denied the veteran's request to reopen his 
claim of service connection for a heart disorder.  After 
notification thereof, he did not file a timely appeal with 
the RO decision, and it became final.  38 U.S.C.A. § 7105.  A 
previously denied claim may not be reopened absent new and 
material evidence.  38 U.S.C.A. § 5108.  Yet, in November 
1994, it appears the RO did not specifically address the 
issue of whether new and material evidence had been submitted 
to reopen the veteran's claim of service connection for a 
heart disorder; rather, it addressed the issue on the merits.

The U.S. Court of Appeals for Veterans Claims has held that 
the Board does not have jurisdiction to consider a claim 
which has been finally adjudicated unless new and material 
evidence has been submitted.  Thus, as a preliminary matter, 
the Board must first determine whether new and material 
evidence has been submitted before proceeding to decide a 
case on the merits, making the RO determination in that 
regard irrelevant.  Barnett v. Brown, 8 Vet. App 1 (1995).  
Thus, the issue now on appeal is as set forth on the title 
page of this decision.

It is noted that, while the Board is now considering the 
veteran's claim of service connection for a heart disorder on 
grounds different from the RO, he has not been prejudiced by 
this action.  First, the RO in considering the claim on its 
merits, actually accorded him greater consideration than was 
warranted under the circumstances.  Second, the cover letter 
which accompanied the August 1991 rating decision advised him 
of his procedural and appellate rights.  Third, he and his 
representative have consistently argued the merits of the 
claim.  Thus, he has been on notice of the substance of the 
governing law and regulations pertaining to his claim, and 
thus, he has not been prejudiced by the actions of the RO or 
the Board in this case.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


FINDINGS OF FACT

1.  The RO denied the veteran's request to reopen his claim 
of service connection for a heart disorder in August 1991; he 
was notified of the denial in August 1991 and did not file a 
timely appeal.

2.  Additional evidence submitted since the August 1991 
rating decision bears directly on the issue of whether the 
veteran's heart disorder is of service origin, and is so 
significant that it must be considered to fairly decide the 
merits of the claim.

3.  The veteran has presented recent competent medical 
evidence suggesting a causal link or nexus between his heart 
disorder and his period of service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's August 1991 denial of 
the request to reopen a claim of service connection for a 
heart disorder is new and material, and the claim for such 
benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156(a) (1999).

2.  The claim of service connection for a heart disorder is a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his heart disorder had its onset 
during his period of service.  He maintains that he has 
submitted new and material evidence to warrant reopening of 
his claim of service connection for a heart disorder.

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

Where cardiovascular-renal disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1999).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  When new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
This definition of new and material evidence was endorsed 
recently by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

In August 1991, the RO denied the veteran's request to reopen 
his claim of service connection for a heart disorder.  In 
denying the request, the RO indicated that it was 
effectuating a May 1991 rating decision which found that the 
evidence did not establish that the veteran's heart disorder 
had its onset during his period of service or show that it 
became manifest to a compensable level within one year 
following his separation from service.

Relevant evidence of record at the time of the August 1991 
rating decision included the veteran's service medical 
records, showing that he was treated for chest pain in August 
1980.  At that time, it was noted that his blood pressure was 
normal and that his sinus rhythm had a slight left axis 
deviation.  His February 1981 Medical Evaluation Board 
examination shows normal clinical evaluation of his heart.

On VA medical examination in September 1981, a clinical 
evaluation of the veteran's cardiovascular system was 
negative for abnormality.

VA outpatient treatment records, dated from September 1981 to 
June 1991, show that, in March 1991, the veteran reported 
that his heart was stable.

VA hospital reports, dated in March 1982, and May and October 
1987, show that clinical evaluation of the veteran's heart 
revealed normal findings.

Private medical records, dated from July 1985 to March 1991, 
from Lester E. Cox Medical Center, show that the veteran was 
diagnosed as having chest pain probably secondary to mitral 
valve prolapse, chest pain which was atypical for angina, and 
mild coronary artery disease which might have been associated 
with a clot.

Private medical records from St. John's Medical Center, show 
that in April 1988 the veteran was assessed as having a 
history of multiple episodes of chest discomfort which 
spanned the previous nine or ten years in an intermittent 
fashion.

Private medical records, dated from September 1989 to March 
1991, from Ferrell-Duncan Clinic, show that the veteran was 
diagnosed as having chest pain, orthostatic hypotension, 
isolated episode of palpitations, angina pectoris, and 
coronary artery disease.

On VA medical examination in April 1991, the veteran reported 
that he experienced chest pain; however, a clinical 
evaluation of his heart and cardiovascular system was not 
conducted at that time.

Relevant evidence added to the record since the August 1991 
rating decision includes the following:

Private medical records, dated from June 1986 to October 
1988, from St. John's Medical Center, show that the veteran 
was assessed as having mild atherosclerotic coronary artery 
disease and chest pain which was typical for angina pectoris.

VA outpatient treatment records, dated from September 1990 to 
February 1996, show that the veteran was assessed as having 
angina in August 1994.  It was noted by way of history that 
he had "new onset angina" in 1977.

Private medical records, dated in June 1993, from Cox Medical 
Center, show that the veteran underwent a left heart 
catheterization, a coronary angiogram, a right coronary 
artery percutaneous, and a transluminal coronary angioplasty.  
They also show he was assessed as having had a myocardial 
infarction, ventricular tachycardia/ventricular fibrillation 
and three vessel coronary artery disease.

On VA medical examination in July 1993, the veteran was 
diagnosed as having had a recent inferior wall myocardial 
infarction with continued angina on mild exercise.

On VA medical examination in July 1997, the veteran was 
diagnosed as having hypertension and cardiovascular disease 
status post angioplasty with atypical episodes which occurred 
every other month.

Based on the foregoing, the Board finds that the veteran has 
presented new and material evidence to warrant a reopening of 
his claim of service connection for a heart disorder.  As 
reported earlier, the RO denied the veteran's request to 
reopen his claim in August 1991, in part, because the 
evidence did not show that the onset of his heart disorder 
occurred during his period of service.  However, VA 
outpatient treatment records show that, in August 1994, it 
was noted by way of clinical history that new onset angina 
began in 1977.  This medical evidence undermines part of the 
basis for the RO denial in 1991, namely that there was no 
evidence that the veteran's heart disorder began during 
service.  Thus, the evidence received since the prior RO 
rating decision is new and material, and it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the veteran's claim of service connection for a heart 
disorder is reopened, and a review of the entire evidence of 
record is warranted.


ORDER

New and material evidence having been submitted, the claim of 
service connection for a heart disorder is reopened.


REMAND

As a preliminary matter, the Board notes that, in 
adjudicating the claim on the merits, the veteran will not be 
prejudiced.  See Bernard, 4 Vet. App. at 384, 394.  In 
particular, as reported earlier, the RO considered the 
veteran's claim on its merits in November 1994.  Thus, he was 
provided the pertinent law and regulations governing the 
claim.  Moreover, he and his representative have consistently 
argued the merits of the claim.  Thus, he had notice of the 
merits adjudication and his interests are not prejudiced by 
the Board's adjudication of the claim on the merits.  Curry 
v. Brown, 7 Vet. App. 59, 66-67 (1994).

Before reaching the merits of the veteran's claim, the 
threshold question to be resolved is whether he has presented 
evidence that his claim of service connection is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation alone is not 
sufficient; the veteran must submit evidence in support of 
his claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Board finds that the veteran's claim of service 
connection for a heart disorder is well grounded under 
38 U.S.C.A. § 5107(a), as it is plausible under the 
circumstances of this case.  Murphy, 1 Vet. App. at 78.  
Specifically, as reported earlier, the veteran contends that 
his heart disorder had its onset during his period of 
service.  His claim is plausible as the evidence includes 
private medical records from St. John's Medical Center which 
show that, in April 1988, he was assessed as having a history 
chest discomfort which spanned the previous nine or ten 
years; and an August 1994 VA outpatient treatment record 
wherein it was noted by history that his new onset angina 
began in 1977.

The Board must consider independent medical evidence in 
supporting recorded findings, rather than providing its own 
medical judgment in the guise of a Board opinion.  Where it 
is determined that the evidence of record is insufficient for 
a fully informed evaluation, the Board is free to supplement 
the record by seeking an advisory opinion or ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 175 
(1991).  Also, where an issue of causation is developed, an 
adequate record should include an opinion as to any possible 
relationship.  Moore v. Derwinski, 1 Vet. App. 401 (1991).

Under the facts of this case, there is evidence of record 
which tends to relate the veteran's heart disorder to his 
period of service.  In particular, as reported earlier, the 
private medical record from St. John's Medical Center show 
that, in April 1988, he was assessed as having a history 
chest discomfort which spanned the previous nine or ten 
years.  In addition, the VA outpatient treatment records show 
that, in August 1994, it was noted that the onset of his 
angina began in 1977.  However, the Board observes that the 
remainder of the private and VA medical records do not, in 
any way, relate the veteran's heart disorder to his period of 
service.  Thus, there remains a diversity of medical opinion, 
requiring reconciliation, as to whether the veteran's heart 
disorder is of service origin.  Thus, a clarifying medical 
opinion is necessary for a fully informed evaluation of this 
claim.  Cousino v. Derwinski, 
1 Vet. App. at 536 (1991).

The Board also observes that, by letters dated in November 
1995 and January 1996, the veteran, through his 
representative, requested that he be scheduled for a hearing 
at the San Antonio RO.  The claims folder does not reflect 
that he was ever scheduled for such hearing in conformance 
with his request.  By law, he has a right to a hearing 
pursuant to 38 C.F.R. § 20.700(a) (1999) when he expresses a 
desire to appear in person.  However, it is observed that the 
veteran has not requested that he be scheduled for a hearing 
since 1996.  As a result, it is unclear at this point whether 
he still desires a hearing; nevertheless, to ensure full 
compliance with due process requirements, the Board believes 
a remand is in order to clear up the ambiguity.

The Board notes that the veteran's service entrance and 
separation medical examinations are not available for review.  
It is noted that, by VA Form 9, received in November 1995, 
the veteran indicated that his service medical records showed 
that he had a heart disorder at the time of his service 
separation, but that these records were lost at Moody Air 
Force Base, Georgia, in 1979.  A review of the claims folder 
does not show that the RO contacted the National Personnel 
Records Center (NPRC) to see if the veteran had any 
additional service medical records.  The Board finds that 
such a request should be made as these records, if available, 
would be useful in determining whether the veteran's heart 
disorder is of service origin.

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he identify names, 
addresses, and approximate dates or 
treatment of all medical care providers 
who may have treated him after discharge 
from service for his heart disorder.  
After obtaining any necessary release, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified (not already of record) for 
association with the claims folder.

2.  The RO should contact the NPRC 
through official channels and request 
that it forward copies of any additional 
service medical records pertaining to in-
service treatment afforded the veteran.  
The RO should specifically request copies 
of any records from Moody Air Force Base, 
Georgia.  

3.  Thereafter, the RO should schedule 
the veteran for a VA medical examination 
by an appropriate specialist to ascertain 
the nature and etiology of his current 
heart disorder.  All indicated studies 
should be performed and all findings 
should be set forth in detail.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  After reviewing 
all pertinent medical records, the VA 
examiner should be requested specifically 
to provide an opinion as to the 
likelihood that the veteran has a heart 
disorder which had its onset during his 
period of service or is otherwise related 
thereto.  A complete rationale for all 
opinions expressed should be provided.

4.  In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a hearing, as requested, 
before a Hearing Officer at the San 
Antonio RO.  38 C.F.R. § 20.700.  A copy 
of any further correspondence concerning 
the veteran's desire for a hearing on 
appeal should be placed in the record.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
accomplished.  If any development is 
incomplete appropriate corrective action 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

6.  The RO should then readjudicate the 
veteran's claim of service connection for 
a heart disorder.

If the benefit on appeal is not granted, the RO should issue 
a supplemental statement of the case and provide the veteran 
and his representative an opportunity to respond.  The case 
should then be returned to the Board for further 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 



